Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Notice to Applicants
This communication is in response to the After Final Amendment filed on 01/05/2021.


Allowable Subject Matter
Claims 6, 8-9, 15, 17-19 and 21-22 are allowed.
The following is an examiner's statement of reasons for allowance: This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, applicant’s amendments and arguments filed on 01/05/2021 are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), 



Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: 
US 20120191614 A1		SYSTEM FOR LOCATION BASED TRANSACTION SECURITY
US 8625796 B1		Method for facilitating authentication using proximity
US 20150281235 A1		SELF-ACTIVATION OF USER DEVICE
US 20140219515 A1		USER IDENTIFICATION BY GESTURE RECOGNITION
US 9451443 B1		Providing a service with location-based authorization
US 20150256973 A1		SYSTEMS AND METHODS FOR LOCATION-BASED AUTHENTICATION
US 9350717 B1		Location service for user authentication
US 20140173695 A1		TOKEN BASED ACCOUNT ACCESS

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON CHIANG whose telephone number is (571)270-3393.  The examiner can normally be reached on 9 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/JASON CHIANG/Primary Examiner, Art Unit 2431